UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KENYA THOMAS and TYANA MILLER,
                     Plaintiffs,                                     17-CV-8593 (JPO)

                         -v-                                               ORDER

 CITY OF NEW YORK, et al.,
                         Defendants.



J. PAUL OETKEN, District Judge:

           The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office

schedules multiple jury trials to begin on each day of jury selection: a primary case and back-up

cases that may proceed in its place if the primary case does not go forward.

           On April 30, 2021, the Court tentatively scheduled for trial to begin on July 26, 2021.

(Dkt. No. 87.) The Court then requested a jury trial for that date. The Clerk’s Office recently

informed the Court that this case is on the jury trial list for July 26, 2021. The case must be

trial-ready for that date. The case is fourth on the list for jury trials for that day. This means that

the case will not proceed on July 26, 2021, if the Southern District’s COVID-19 protocols are

still in place and any of the other trials goes forward. If the case cannot proceed on the

scheduled date, the Court will seek another jury trial date for as soon as possible thereafter. As

soon as the Court confirms that the matter will proceed on July 26, 2021, it will inform the

parties.




                                                    1
       The Court previously entered a schedule for the submission of joint pretrial materials,

which are due by July 9, 2021. (Id.) A final pretrial conference is scheduled for July 20, 2021,

at 3:00 p.m. (Id.)



       SO ORDERED.

Dated: June 2, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                   United States District Judge




                                                    2
